Citation Nr: 1032955	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1940 to 
September 1945.  His awards and decorations included the Combat 
Infantryman's Badge.  He died in February 2009.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision issued by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2010, the appellant appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the Veteran's service-connected 
varicose vein disability led, or contributed, to his death.  The 
Veteran's death certificate identifies Alzheimer's disease as the 
primary cause of death with a history of cerebrovascular accident 
(CVA) as an underlying cause.  She argues that his causes of 
death are not appropriately reflected on the death certificate 
and that his service-connected varicose veins caused a deep vein 
thrombosis (DVT) that led to death.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2009).

As an initial matter, the Board notes that, although the 
appellant stated at the hearing that the Veteran received all of 
his medical care through VA, the claims file (specifically VA 
treatment notes dated November 2008 and January 2009) reflects 
that primary care was provided by a non-VA physician, Dr. Dana 
Battles.  The file also reflects that, in May 2009, VA forwarded 
the appellant's request for review of the causes of death to Dr. 
Battles.  However, no treatment records from Dr. Battles have 
been associated with the claims file.  When VA is put on notice 
of the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

The file also reflects that the appellant notified VA in May 2009 
that the Veteran fell two (2) days prior to his death and, as a 
result, required emergency medical services (EMS) (via a call to 
911) for a CVA and/or acute myocardial infarction (AMI).  She 
reported that the Veteran was treated at the scene rather than 
hospitalized because he was on hospice care and noted that police 
also reported to the scene.  Private medical records (Abbott 
Northwestern Hospital, January 2009) associated with claims file 
further reflect that the appellant stated the Veteran also 
experienced a CVA in 2006, but no medical records within the 
claims file reflect any 2006 medical treatment for a CVA.  Hence, 
on remand, VA must request that the appellant provide 
authorization to enable it to obtain additional private medical 
records, to include any outstanding records of treatment from Dr. 
Battles and any other providers who may have treated the Veteran 
in 2006 for a CVA, as well as any pertinent EMS and/or police 
records.

As noted above, the appellant indicated that the Veteran was 
primarily treated at the Minneapolis/St. Paul VA Medical Center 
(VAMC).  On remand, outstanding VA treatment records should be 
obtained and added to the record.

The appellant's representative contended in a December 2009 
statement to VA that the August 2009 VA medical opinion as to the 
issue of service connection for the cause of death was 
insufficient.  Specifically, the representative noted that the 
opinion was provided by a nurse practitioner rather than a 
physician.  The Board acknowledges that the VA Adjudication 
Procedure Manual M21-1 (M21-1) (now M21-1MR) states that all 
examination reports should be signed by a physician, 
psychologist, dentist, audiologist, or optometrist; examinations 
may be conducted by nurse practitioners, but a physician must 
review and sign the report.  M21-1MR III, iv, 3, D, 18, a.  
Although one version of the August 2009 report does indicate a 
review was done (and signatures are not required on such 
electronically transmitted examination reports), the report does 
not reflect the name or credentials of the reviewer.  Further, 
the examiner did not discuss the appellant's contention that the 
Veteran actually died as a result of a DVT caused by his service-
connected varicose veins and 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to lay evidence in evaluating a 
claim for death benefits.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  

As the qualifications of the individuals providing/reviewing the 
examination report have been questioned and the examiner did not 
discuss the appellant's contention as to cause of death, the 
Board finds the August 2009 examination report insufficient for 
rating purposes.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report are incomplete, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes).  Upon remand, the claims file must be provided to a 
qualifying physician for a new opinion as to whether the 
Veteran's service-connected varicose vein disability led, or 
contributed, to his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain from the Minneapolis/St. Paul 
VAMC any outstanding medical records, not 
already associated with the claims file, 
of evaluation and/or treatment of the 
Veteran, prior to March 13, 2001 and 
between May 11, 2001 and November 20, 
2008.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send a letter to the appellant and her 
representative asking her to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional public or medical records 
pertaining to her claim that are not 
currently of record.  In particular, 
specifically request that the appellant 
provide current authorization to enable VA 
to obtain any outstanding medical 
records pertaining to treatment of the 
Veteran from the Allina Hospitals and 
Clinics such as the Abbott 
Northwestern Hospital for treatment 
prior to November 29, 2006, to include 
for a CVA during 2006; any medical 
records pertaining to the treatment of 
the Veteran by Dr. Dana Battles, to 
include any opinions provided by Dr. 
Battles subsequent to the Veteran's 
death; any police reports from the 
local police department pertaining to 
official calls to the Veteran's 
residence during the month of February 
2009; and any EMS reports pertaining 
to calls made to the Veteran's 
residence during the month of February 
2009.  Attempt to obtain the identified 
records.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the appellant and her representative of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, forward the entire claims file 
(to include a complete copy of this REMAND) 
to a VA cardiovascular physician for a 
comprehensive review of the record and an 
opinion as to whether a disease or injury of 
service origin caused or contributed to the 
cause of the Veteran's death.  During his 
lifetime, the Veteran was service connected 
for anxiety disorder with depressive 
features, bilateral varicose veins, 
bilateral external otitis, left inguinal 
hernia, amebic dysentery with irritable 
colon, hepatitis, a cholecystectomy scar, 
epidermophytosis, a benign tumor of the 
right abdomen, and right hip arthritis. 

After reviewing the claims file, the 
physician should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as 
not (50 percent or greater probability) that 
a disease or injury of service origin 
caused, hastened, or substantially and 
materially contributed to the cause of the 
Veteran's death, to include the Veteran's 
varicose vein disability.  If the cause of 
the Veteran's death is attributed to 
multiple factors/events, please describe 
such factors/events.  In rendering the 
requested opinion(s), the physician must 
consider and discuss the Veteran's 
certificate of death; available post-service 
medical records (to include the January 24, 
2009 discharge instructions from Abbott 
Northwestern Hospital warning the Veteran to 
seek immediate care for symptoms of a heart 
attack and the discharge summary noting 
pulmonary embolism as an active problem 
without exam or ultrasound evidence of DVT, 
home nursing notes dated from February 5 to 
14, 2009, any prior treatment provided to 
the Veteran for CVAs, and VA notes dated in 
May 2009 reflecting the appellant's report 
that the Veteran fell shortly before his 
death and was treated for CVA/AMI); lay 
statements and testimony; and the August 
2009 VA medical opinion.  The physician 
should specifically comment on whether the 
Veteran's death was likely due to 
Alzheimer's disease with an underlying 
history of CVA as listed on the death 
certificate or if his death was the likely 
result of DVT due to varicose veins, as 
contended by the appellant.  

The VA physician should set forth the 
complete rationale for any conclusions 
reached, in a printed report, which includes 
the physician's professional credentials.  
If any requested opinion cannot be provided, 
the physician should state the reason(s) 
why.

5.  To help avoid future remand, ensure that 
all requested action has been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claim, to 
include a review of all additional evidence.  
If any determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further appellate 
review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



